Case: 16-60683      Document: 00513965338         Page: 1    Date Filed: 04/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-60683                                  FILED
                                  Summary Calendar                            April 24, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

RAY HILDERBRAND,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:07-CR-23-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Ray Hilderbrand challenges a condition of supervised release imposed
upon the revocation of his prior term of supervised release which followed his
conviction for knowingly receiving child pornography.                      According to
Hilderbrand, the condition, which prohibits him from “congregat[ing] at places
frequented by minors,” is unconstitutionally vague and broader than
reasonably necessary to accomplish the sentencing goals of 18 U.S.C. § 3553(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60683     Document: 00513965338      Page: 2    Date Filed: 04/24/2017


                                  No. 16-60683

Because Hilderbrand made no objection to the condition at sentencing, we
review only for plain error, giving “considerable deference to the judgment of
the district court.” United States v. Ellis, 720 F.3d 220, 227-28 (5th Cir. 2013)
(per curiam) (quoting United States v. Wilcox, 631 F.3d 740, 751 (5th Cir.
2011)).
      As to his challenge that the condition is overbroad, “it is well established
that associational conditions do not extend to casual or chance meetings.”
United States v. Paul, 274 F.3d 155, 166 (5th Cir. 2001) (quoting United States
v. Loy, 237 F.3d 251, 269 (3d Cir. 2001)). This court’s construction of such
associational limitations thus belies Hilderbrand’s assertion.
      Similarly, the common sense application of the constitutional
requirement of fair notice means that district court was not required “to
describe every possible permutation, or to spell out every last, self-evident
detail.” Id. at 167 (quoting United States v. Gallo, 20 F.3d 7, 12 (1st Cir. 1994)).
As in Paul, there exists “sufficient common understanding” of the sorts of
locations considered to be “frequented by minors” to meet “the constitutional
requirement of reasonable certainty.” Id. The nature of Hilderbrand’s offense
of possession of child pornography and his revocation offense of having contact
with and enticing a minor both indicate that the restriction on his congregating
in locations frequented by minors was reasonably necessary to protect the
public from further crimes. See 18 U.S.C. §§ 3553(a)(2), 3583(d)(2); Paul, 274
F.3d at 167. The district court did not clearly or obviously err in imposing the
condition. See Ellis, 720 F.3d at 228.
      The judgment of the district court is AFFIRMED.




                                         2